DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5, 7-9, 13-15, and 18 are objected to because of the following informalities:
Claim 1, recites “a lip/cheek retractor” in line 5. It is best understood that the applicant intends to recites “a lip or cheek retractor” and should be revised to read as such.   
Claim 2, recites “a lip/cheek retractor” in lines 1-2. It is best understood that the applicant intends to recites “the lip or cheek retractor” and should be revised to read as such.   
Claim 3, recites “a lip/cheek retractor” in lines 1-2. It is best understood that the applicant intends to recites “the lip or cheek retractor” and “the two lip or cheek retractor”, and should be revised to read as such. 
Claim 4, recites “a lip/cheek retractor” in lines 1-2. It is best understood that the applicant intends to recites “the lip or cheek retractor” and should be revised to read as such.   
Claim 5 recites “a lip/cheek retractor” in line 2. It is best understood that the applicant intends to recites “a lip or cheek retractor” and should be revised to read as such.   
Claim 7 recites “the suction opening” in lines 1-2 where it lacks antecedent basis. It should be revised to read “a suction opening” to provide antecedent basis. 
Claim 8 recites “the suction opening” in lines 1-2 where it lacks antecedent basis. It should be revised to read “a suction opening” to provide antecedent basis. 
Claim 9 recites “a distal end of the suction body” in lines 1-2. However, antecedent has already been established in claim 1, line 2. As such, it should be revised to read “the distal end of the suction body”. 
Claim 13, recites “a lip/cheek retractor” in line 3. It is best understood that the applicant intends to recites “the lip or cheek retractor” and should be revised to read as such.   
Claim 14, recites “a lip/cheek retractor” in line 7. It is best understood that the applicant intends to recites “a lip or cheek retractor” and should be revised to read as such.   
Claim 15, recites “a lip/cheek retractor” in lines 1-2. It is best understood that the applicant intends to recites “a lip or cheek retractor” and should be revised to read as such.   
Claim 18, recites “a lip/cheek retractor” in line 7. It is best understood that the applicant intends to recites “a lip or cheek retractor” and should be revised to read as such.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloro (US 20190365214 A1).
	Re. Claim 1, Lloro discloses a hands-free dental suction device (Fig. 1-3, Abstract) comprising: 
a suction body (Fig. 1-3, labels 10 and 15) extending from a distal end to a proximal end (See Annotated Figure A of Fig. 1) thereof; 
a lip attachment feature (See Annotated Figure A of Fig. 1 wherein the lip attachment feature is the concave section highlighted) disposed on one side of the suction body adjacent the proximal end (See Annotated Figure A of Fig. 1); and 
a lip or cheek retractor attachment feature (See Annotated Figure A of Fig. 1 wherein the attachment feature is the wall that connects to the suction body) disposed on one side of the suction body (See Annotated Figure B of Fig. 1 wherein the attachment feature is the wall that connects to the suction body).

    PNG
    media_image1.png
    792
    880
    media_image1.png
    Greyscale

Annotated Figure A 
	Re. Claim 2, Lloro discloses the hands-free dental suction device of claim 1 and further discloses the lip or cheek retractor attachment feature (See Annotated Figure B of Fig. 1) is located approximately centrally along the suction body (See Annotated Figure A of Fig. 1 as it extends the entire width of the suction body, it can be said to be centrally along the suction body) along a longitudinal axis thereof (See Annotated Figure B of Fig. 1).

    PNG
    media_image2.png
    791
    719
    media_image2.png
    Greyscale

Annotated Figure B 
Re. Claim 3, Lloro discloses the hands-free dental suction device of claim 1 and further discloses the lip or cheek retractor attachment feature (See Annotated Figure C of Fig. 1) includes two lip or cheek retractor attachment features (See Annotated Figure C of Fig. 1) located along a longitudinal axis of the suction body (See Annotated Figure C of Fig. 1). 

    PNG
    media_image3.png
    792
    702
    media_image3.png
    Greyscale

Annotated Figure C
	Re. Claim 4, Lloro discloses the hands-free dental suction device of claim 3 and further discloses the two lip or cheek retractor attachment features are disposed centrally along the suction body (See Annotated Figure C of Fig. 1 as it extends the entire width of the suction body, it can be said to be centrally along the suction body)
Re. Claim 5, Lloro discloses the hands-free dental suction device of claim 1 and further discloses the lip or cheek retractor attachment (See Annotated Figure D of Fig. 2) feature provides a path (See Annotated Figure D of Fig. 2 where the path is the surface wall indicated in the annotated figure) for a lip or cheek retractor (Fig. 1-3, labels 16A-B) to extend therethrough that is oriented approximately normal to the suction body (See Annotated Figure D of Fig. 2). 

    PNG
    media_image4.png
    549
    451
    media_image4.png
    Greyscale

Annotated Figure D
Re. Claim 6, Lloro discloses the hands-free dental suction device of claim 1 and further discloses the proximal end (See Annotated Figure A of Fig. 1) has a suction opening formed therein (Fig. 1-3, starts at label 12 where it extends through the entirety of the suction body to end label 15). 
Re. Claim 7, Lloro discloses the hands-free dental suction device of claim 1 and further discloses a suction opening (Fig. 1-3, starts at label 12 where it extends through the entirety of the suction body to end label 15) has a mouth opening (Fig. 1-3, where label 12 is located) that is wider than a width of a flow path through the suction body (See Annotated Figure E of Fig. 2 wherein the grey lines is indicative that the mouth opening width is wider). 

    PNG
    media_image5.png
    554
    569
    media_image5.png
    Greyscale

Annotated Figure E
	Re. Claim 9, Lloro discloses the hands-free dental suction device of claim 1 and further discloses the distal end (See Annotated Figure A of Fig. 1) of the suction body (Fig. 1-3, 10 and 15) includes a suction tube connection point (Fig. 1-3, label 15).
Re. Claim 10, Lloro discloses the hands-free dental suction device of claim 1 and further discloses the suction body (See Annotated Figure F of Fig. 1) includes:
a first portion (See Annotated Figure F of Fig. 1) extending between the proximal end (See Annotated Figure F of Fig. 1) to a first bend (See Annotated Figure F of Fig. 1) in the suction body; and 
a second bend (See Annotated Figure F of Fig. 1) in the suction body prior to the distal end (See Annotated Figure F of Fig. 1) thereof.

    PNG
    media_image6.png
    556
    591
    media_image6.png
    Greyscale

Annotated Figure F
Re. Claim 11, Lloro discloses the hands-free dental suction device of claim 10 and further discloses the first bend is in a direction toward a back side of the suction body (See Annotated Figure G of Fig. 2 where the bend directionality is being looked upon from the second bend to the first bend) and the second bend is in a section direction, opposite the first direction (See Annotated Figure G of Fig. 2). 

    PNG
    media_image7.png
    556
    591
    media_image7.png
    Greyscale

Annotated Figure G
Re. Claim 12, Lloro discloses the hands-free dental suction device of claim 11 and further discloses the first bend (See Annotated Figure H of Fig. 2) and the second bend (See Annotated Figure H of Fig. 2) provide a jog (See Annotated Figure H of Fig. 2 where it is interpreted that jog refers to “a sharp change in direction” as defined by webster dictionary. In this particular Figure, it is shown that the change in direction comes from going from the direction of the front side to the back side of the suction body) along the length in the suction body (See Annotated Figure H of Fig. 2). 

    PNG
    media_image8.png
    556
    591
    media_image8.png
    Greyscale

Annotated Figure H 
	Re. Claim 13, Lloro discloses the hands-free dental suction device of claim 1 and further discloses the lip attachment feature (See Annotated Figure I of Fig. 2) is disposed on a back side (See Annotated Figure I of Fig. 2) of the suction body and the lip or cheek retractor feature (See Annotated Figure I of Fig. 2) is disposed on the back side of the suction body (See Annotated Figure I of Fig. 2).

    PNG
    media_image9.png
    543
    517
    media_image9.png
    Greyscale

Annotated Figure I 
Re. Claim 14, Lloro discloses a hands-free dental suction device (Fig. 1-3, Abstract) comprising: 
a suction body (Fig. 1-3, labels 10 and 15) extending from a distal end to a proximal end (See Annotated Figure A of Fig. 1) thereof; 
a suction opening (Fig. 1-3, starts at label 12 where it extends through the entirety of the suction body to end label 15) formed at the proximal end (See Annotated Figure A of Fig. 1); 
a suction tube connection point (Fig. 1-3, label 15) at the distal end (See Annotated Figure A of Fig. 1); 
a lip attachment feature (See Annotated Figure I of Fig. 2) disposed on a back side (See Annotated Figure I of Fig. 2) of the suction body adjacent the proximal end (See Annotated Figure A of Fig. 1); and 
a lip/cheek retractor attachment feature (See Annotated Figure I of Fig. 2) disposed on the back side of the suction body (See Annotated Figure I of Fig. 2), wherein 
the lip/cheek retractor attachment feature (See Annotated Figure D of Fig. 2) provides a path for a lip/cheek retractor (Fig. 1-3, labels 16A-B) to extend therethrough that is oriented approximately normal to the suction body (See Annotated Figure D of Fig. 2).
	Re. Claim 15, Lloro discloses the hands-free dental suction device of claim 14 and further discloses the lip or cheek retractor attachment feature (See Annotated Figure B of Fig. 1) is located approximately centrally along the suction body (See Annotated Figure A of Fig. 1 as it extends the entire width of the suction body, it can be said to be centrally along the suction body) along a longitudinal axis thereof (See Annotated Figure B of Fig. 1).
Re. Claim 16, Lloro discloses the hands-free dental suction device of claim 14 and further discloses a suction opening (Fig. 1-3, starts at label 12 where it extends through the entirety of the suction body to end label 15) has a mouth opening (Fig. 1-3, where label 12 is located) that is wider than a width of a flow path through the suction body (See Annotated Figure E of Fig. 2 wherein the grey lines is indicative that the mouth opening width is wider). 
Re. Claim 18, Lloro discloses a hands-free dental suction device (Fig. 1-3, Abstract) comprising: 
a suction body (Fig. 1-3, labels 10 and 15) extending from a distal end to a proximal end (See Annotated Figure A of Fig. 1) thereof; 
a suction opening (Fig. 1-3, starts at label 12 where it extends through the entirety of the suction body to end label 15) formed at the proximal end (See Annotated Figure A of Fig. 1); 
a suction tube connection point (Fig. 1-3, label 15) at the distal end (See Annotated Figure A of Fig. 1); 
a lip attachment feature (See Annotated Figure I of Fig. 2) disposed on a back side (See Annotated Figure I of Fig. 2) of the suction body adjacent the proximal end (See Annotated Figure A of Fig. 1); and 
a lip/cheek retractor attachment feature (See Annotated Figure I of Fig. 2) disposed on the back side of the suction body (See Annotated Figure I of Fig. 2), wherein 
the suction body (See Annotated Figure F of Fig. 1) includes:
a first portion (See Annotated Figure F of Fig. 1) extending between the proximal end (See Annotated Figure F of Fig. 1) to a first bend (See Annotated Figure F of Fig. 1) in the suction body and a second bend (See Annotated Figure F of Fig. 1) in the suction body prior to the distal end (See Annotated Figure F of Fig. 1) thereof.
Re. Claim 19, Lloro discloses the hands-free dental suction device of claim 18 and further discloses the first bend is in a direction toward a back side of the suction body (See Annotated Figure G of Fig. 2 where the bend directionality is being looked upon from the second bend to the first bend) and the second bend is in a section direction, opposite the first direction (See Annotated Figure G of Fig. 2). 
	Re. Claim 20, Lloro discloses the hands-free dental suction device of claim 18 and further discloses the suction opening (Fig. 1-3, starts at label 12 where it extends through the entirety of the suction body to end label 15) has a mouth opening (Opening formed where label 12 would be located) configured for either a high volume flow therethrough or a high velocity flow therethrough (Par. [0035] discloses that it can be connectable to an aspirator and as such is capable of being connectable to a high volume flow). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloro (US 20190365214 A1) in view of Reyes (US 20170156833 A1).
	Re. Claim 8, Lloro discloses the hands-free dental suction device of claim 1 and further discloses the suction opening (Fig. 1-3, starts at label 12 where it extends through the entirety of the suction body to end label 15) has a mouth opening (Fig. 1-3, where label 12 is located). Lloro also discloses that the label 12 can be of different dimensions as disclosed in Par. [0034]. However, Lloro is silent to the mouth opening is wider than a width of a flow path through the suction.
	Reyes discloses a hands-free dental suction device in the same field of endeavor and further discloses a suction opening (Fig. 2 of Reyes, The entire pathway of 28 where it extends to the rest of the dental suction device till label 30 and extends to vacuum system at the end where label 28 is) has a mouth opening (Fig. 2 of Reyes, label 30) that is narrower in width than a width of a flow path through the suction (As seen in Fig. 2 of Reyes, the mouth opening is the tapering portion of the suction opening and as such would be narrower than at least a width of a flow path through the suction) to increase the suction strength. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the mouth opening of Lloro to be narrower than at least a width of a flow path through the suction as taught by Reyes to increase the suction strength. 
Re. Claim 17, Lloro discloses the hands-free dental suction device of claim 1 and further discloses the suction opening (Fig. 1-3, starts at label 12 where it extends through the entirety of the suction body to end label 15) has a mouth opening (Fig. 1-3, where label 12 is located). Lloro also discloses that the label 12 can be of different dimensions as disclosed in Par. [0034]. However, Lloro is silent to the mouth opening is wider than a width of a flow path through the suction.
	Reyes discloses a hands-free dental suction device in the same field of endeavor and further discloses a suction opening (Fig. 2 of Reyes, The entire pathway of 28 where it extends to the rest of the dental suction device till label 30 and extends to vacuum system at the end where label 28 is) has a mouth opening (Fig. 2 of Reyes, label 30) that is narrower in width than a width of a flow path through the suction (As seen in Fig. 2 of Reyes, the mouth opening is the tapering portion of the suction opening and as such would be narrower than at least a width of a flow path through the suction) to increase the suction strength. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the mouth opening of Lloro to be narrower than at least a width of a flow path through the suction as taught by Reyes to increase the suction strength. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772